Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 recites limitations that include a railcar operation system for performing an operation on a moving railcar in a string of railcars, the moving railcar having a latch and a lid, comprising:
a sensing system for detecting a position of at least one of: the latch; and the lid, on the moving railcar;
at least one velocity sensor for measuring a moving speed of the moving railcar separate from other railcars in the string of railcars;
a robot arm for executing the operation on the at least one of: the latch; and the lid; and
at least one controller for using a measured moving speed of the moving railcar with the position of the at least one of: the latch; and the lid, to generate commands to instruct the robot arm,
wherein the robot arm, in response to the commands from the at least one controller, executes an adjusted toolpath to follow the moving railcar and to engage with the at least one of: the latch; and the lid, for performing the operation while the railcar is moving.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 14 recites limitations that include a method for performing an operation on a moving railcar in a string of railcars, the moving railcar having a latch and a lid, the method comprising:
detecting a position of at least one of: the latch; and, the lid, on the moving railcar;
measuring a moving speed of the moving railcar separate from other railcars in the string of railcars;
using the measured moving speed of the moving railcar and the position of the at least one of: the latch, and, the lid, to determine an adjusted toolpath;
having a robot arm execute the operation on the at least one of: the latch; and, the lid, while the railcar is moving by following the adjusted toolpath.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 26 recites limitations that a railcar loading system for loading materials into a series of moving railcars passing through a series of stations, each railcar having a latch and a lid, the railcar loading system comprising:
at least one sensing system for detecting positions of the latch and positions of the lid on a moving railcar relative to a railcar coordinate system, the railcar coordinate system fixed relative to the moving railcar;
at least one velocity sensor for measuring a moving speed of the moving railcar;
a first robot arm for performing an operation of unlatching the latch at an unlatching station;
a second robot arm for performing an operation of opening the lid at a lid opening station;
a loading device for performing an operation of loading materials into each moving railcar at a filling station;
a third robot arm for performing an operation of closing the lid at a lid-closing station;
a fourth robot arm for performing an operation of latching the latch at a latching station; and
at least one controller for generating commands to instruct each robot arm for performing the corresponding operation,
wherein the at least one controller uses a measured moving speed of the moving railcar and the position of at least one of: the latch, and, the lid, to determine an adjusted toolpath for each robot arm, and
wherein the at least one controller instructs each robot arm to follow the determined adjusted toolpath to engage with one of: the latch; and the lid, while the railcar is moving through the station to perform the robot arms corresponding operation.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        July 27, 2022